Title: To George Washington from Arthur St. Clair, 3 September 1783
From: St. Clair, Arthur
To: Washington, George


                  
                     Sir
                     Prince Town Septr 3d 1783
                  
                  In case that Congress should think proper to direct a Peace Establishment there are some Gentlemen of the Pennsylvania Line who wish to be employed and have requested me to mention them to your Excellency.  They are Colonel Richard Butler; Lieut. Colonels Harmer; and Mentges; Major Moore Capt. Bowen and Capt. Zeigler of the Infantry; and Captain Armstrong of Lee’s Legion.  The Characters of the Feild Officers your Excellency is perfectly well acquainted with—the Captains Bowen and Zeigler are both old Officers, and have served, without  Reproach, thro the whole of the War (Capt. Bowen is I believe one of the oldest of that Rank in the Army) and their particular Circumstances lead them to wish to continue in the Army having little prospect of getting into any eligible way in civil Life.
                  I mentioned Capt. Armstrong to your Excellency Yesterday, and have since informed myself about the Circumstance you was then in doubt about.  Capt. Armstrong was never tried in any Case—his Reputation stands high as any Mans can with the Corps; and I found him very much esteemed by general Greene as a gallant and intelligent Officer—The Person your Excellency alluded to was probably Capt. Gun who had been tried on a charge brought against him by Colonel White, and the Court Martial was sent to the Secretary at War.
                  I hope your Excellency will excuse my giving you this Trouble—it probably the last and was what I could not refuse—A few Weeks will I hope see me a private Citizen, but I cannot go away without taking a very affectionate Leave of your Excellency and assuring you that the Countenance I have received from You as it has been very honorable to me so it has been one of the most pleasing Circumstances in my Life and I shall ever cherish the Remembrance of it.  I wish you all the Happiness and Honors that your own Virtues merit and that a grateful Country can bestow and am with sincere Respect and Esteem Sir Your most obedient Servant
                  
                     Ar. St Clair
                  
               